Case 2:16-cv-13036-GAD-SDD ECF No. 101 filed 03/28/19       PageID.2906     Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 DEMAR PARKER,

                     Plaintiff,
                                             Case No. 16-13036
 vs.
                                             HON. GERSHWIN A. DRAIN

 CITY OF DETROIT, et al.,

                Defendants.
 _____________________________/

         ORDER DENYING PLAINTIFF=S MOTION TO SET ASIDE
        SETTLEMENT AGREEMENT [#99], IMPOSING COSTS AND
              DISMISSING ACTION WITH PREJUDICE

       On November 12, 2019, the parties reached an agreement to resolve

 Plaintiff=s claims. However, as of March 25, 2019, Plaintiff had yet to receive the

 money he had bargained for in exchange for releasing his claims. Because of the

 delay, Plaintiff filed a Motion to Set Aside the Settlement Agreement on March 25,

 2019. Defendants filed a Response to Plaintiff=s Motion to Set Aside the

 Settlement Agreement on March 26, 2019. The parties appeared for a status

 conference on March 28, 2019. At the conference, Defendants= counsel presented

 a check to Plaintiff=s counsel.

       Upon consideration of the parties= briefing, the Court DENIES Plaintiff=s

 Motion to Set Aside Settlement Agreement [#99].
Case 2:16-cv-13036-GAD-SDD ECF No. 101 filed 03/28/19        PageID.2907    Page 2 of 2




       The Court will impose costs in the amount of $250.00 payable to Plaintiff=s

 counsel no later than April 11, 2019. Failure to pay the $250.00 in costs by

 April 11, 2019 will result in costs due to Plaintiff=s counsel in the amount of

 $500.00.

       This case hereby is DISMISSED WITH PREJUDICE. The Court retains

 jurisdiction over this action to enforce the payment of costs ordered by the Court.

       SO ORDERED.

                                        /s/ Gershwin A. Drain
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE
 Dated: March 28, 2019



                           CERTIFICATE OF SERVICE

        Copies of this Order were served on the attorneys/parties of record on
                       March 28, 2019 by electronic and/or ordinary mail.

                                /s/ Teresa McGovern
                                    Case Manager




                                         -2-
